DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1, 2, 4-10 and 12-20, renumber as 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Shani (US 2007/0086712 A1) teaches A method for using RGB blend to prevent chromatic dispersion, (“By selective opacity modulation of neighboring pixels of the three color components, selected intensities of the three component colors are blended together to selectively control color light output. Selective the blending of three primary colors such as red, green, and blue ( RGB) can generally produce a full range of colors suitable for color display purposes.” [0024] “Shown in FIG. 12d are three types of layers, designated by numerals 37a, 37b and 37c. Layers 37a, 37b and 37c can be optimized, for example, to typical average wavelengths of red, green and blue monochromatic images, respectively. The length of the waveguides is selected according to the position of elements 320a, 320b and 320c relative to element 34. FIG. 12e is a schematic illustration of layers 37a, 37b and 37c in the alternating sequence, for the case of red, green and blue images. This embodiment is advantageous because the use of wavelength specific waveguides reduces or eliminates possible dispersion.” [0308]).  Prior art by Wang et al. (US 2018/0338137 A1) teaches a VR device (“this invention additionally provides a LED-based integral imaging display system comprising acquiring a refractive parameter at any one point of a lens according to a curvature and a refractive index of the lens; (“Parameter determination step: determining the basic parameters of the display part; wherein, said basic parameters include: at least one of the shape, aperture, arrangement, focal length, refractive index, radius of curvature, height of the hemisphere, and number of pixels of each elemental lens 3 in said lenslet array 2, and the pixel size of the LED display 1. For example, designing the basic parameters of elemental lens 3 in lenslet array 2, wherein the basic parameters include: shape, aperture, arrangement, focal length, refractive index, and radius of curvature.” [0063-0064]) Claims 9 and 14 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1, 2, 4-10 and 12-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “if the point to be displayed corresponds to the one of the red color, the green color, and the blue color, performing the steps of blending all of the blend points corresponding to the point to be displayed together and displaying the point to be displayed; if the point to be displayed does not correspond to the one of the red color, the green color, and the blue color, performing a step of: acquiring respective proportions of red light, green light, and blue light 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.


Primary Examiner, Art Unit 2619